internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-119980-98 date date x a b c country d1 dear this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representative on behalf of x requesting an extension of time to file an election for x to be treated as a partnership for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations for its taxable_year beginning d1 the information submitted indicates that x was incorporated on d1 under the laws of country a and b are the sole shareholders of x c the president of x and a represents that x was intended to be treated as a partnership for united_states tax purposes under the current classification rules x is required to make an election to be treated as a partnership for federal tax purposes however due to x’s attorney’s misunderstanding of the filing deadline for a form_8832 no election was timely filed sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if a foreign eligible_entity has more than one owner it may elect to be taxable as a partnership pursuant to the rules in sec_301_7701-3 which provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or can be effective up to months after the date on which the form was filed under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time for making the election to be treated as a partnership for federal tax purposes until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representative sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
